Case 2:17-cv-00651-JRG Document 211 Filed 04/18/19 Page 1 of 1 PageID #: 9347



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

UNILOC USA, INC., UNILOC                       §
LUXEMBOURG, S.A., UNILOC 2017                  §
LLC,                                           §
                                               §
                                               §
              Plaintiffs,                      §
                                               §    CIVIL ACTION NO. 2:17-CV-00651-JRG
v.                                             §
     .                                         §
SAMSUNG  ELECTRONICS AMERICA,                  §
INC., SAMSUNG ELECTRONICS CO.                  §
LTD.,                                          §
                                               §
              Defendants.                      §

                                             ORDER
         The Court issues this Order sua sponte. The Court’s Memorandum Opinion and

Order (Dkt. No. 209) issued on April 17, 2019, is hereby ORDERED to be sealed.
          SIGNED this 19th day of December, 2011.
         So ORDERED and SIGNED this 18th day of April, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
